Citation Nr: 1313818	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  12-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel










INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, that determined the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.

The appellant filed a substantive appeal (VA Form 9) in February 2011, along with additional documentation to support his claim.  The documentation included an affidavit from the appellant's asserted superior officer that the appellant was a member of the recognized guerillas in the service of the United States Armed Forces during World War II.  It does not appear that the RO considered this evidence, which is not duplicative of previous evidence submitted, and a supplemental statement of the case (SSOC) addressing this new evidence was not issued.

When the AOJ receives pertinent evidence relevant to a claim properly before it, and the evidence is not duplicative of evidence already discussed in the statement of the case (SOC) or a SSOC, the AOJ must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2012); see also 38 C.F.R. § 19.37(a) (2012).  Because the additional documentation received with the VA Form 9 in February 2011 is pertinent to the appellant's claim, the appellant's claim must be remanded so that an SSOC can be issued.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO/AMC should appropriately consider the evidence submitted in February 2011, and readjudicate the claim.  If the claim remains denied, provide the appellant with a supplemental statement of the case and allow an appropriate time for response before returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



